 Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 1 of 14 PageID: 1


Adam Budesheim
Ashley L. Turner
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
(973) 622-4444
abudesheim@mccarter.com
aturner@mccarter.com
Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


HORIZON HEALTHCARE SERVICES,                       : Civil Action No.
INC.,

                                Plaintiff,              COMPLAINT AND DEMAND FOR
                                                             TRIAL BY JURY
                         v.

ATLANTIC SPECIALTY INSURANCE
COMPANY and HOMELAND INSURANCE                     :
COMPANY OF NEW YORK,

                                Defendants.


         Plaintiff Horizon Healthcare Services, Inc. ("Horizon"), by its counsel, asserts the

following claims against defendants Atlantic Specialty Insurance Company ("Atlantic

Specialty") and Homeland Insurance Company of New York ("Homeland") and alleges:

                                      NATURE OF ACTION

         1.       Plaintiff brings this coverage action against the defendant insurance companies

for:   a declaratory judgment, pursuant to 28 U.S.C. § 2201, that defendants must provide

coverage for defense and indemnity costs arising from a multidistrict litigation filed against

Horizon in the Northern District of Alabama; and compensatory and consequential damages

arising from Atlantic Specialty's and Homeland's anticipatory breaches of their insurance

policies.

ME 128268249v.7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 2 of 14 PageID: 2


                                               PARTIES

          2.       Plaintiff Horizon is incorporated under the laws of the State of New Jersey and

 maintains its principal place of business at 3 Penn Plaza East, Suite PP-15D, Newark, New

 Jersey 07105-2248.

          3.      Defendant Atlantic Specialty, upon information and belief, is incorporated under

 the laws of the State of New York and maintains its principal place of business at 605 Highway

 169 North, Suite 800, Plymouth, Minnesota 55441.

          4.      Defendant Homeland, upon information and belief, is incorporated under the laws

 of the State of New York and maintains its principal place of business at 605 Highway 169

 North, Suite 800, Plymouth, Minnesota 55441.

                                   JURISDICTION AND VENUE

         5.       This Court possesses subject matter jurisdiction over this action pursuant to 28

 U.S. C. §1332(a)(2) because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and because this action involves a dispute between citizens of different states.

         6.       Venue properly rests in this Court pursuant to 28 U.S. C. §1391.

         7.       This action is commenced, in part, pursuant to the Declaratory Judgment Act, 28

U.S. C. § 2201, et seq.

                                    FACTUAL ALLEGATIONS

I.       The Insurance Policies

         8.       Defendants sold to Horizon, for substantial premiums, the insurance policies

identified below (collectively, the "Insurers' Policies").

         A.       Atlantic Specialty's Excess E&O Policy

         9.       Atlantic Specialty sold to Horizon Managed Care Errors and Omissions Excess

Indemnity Policy number MCX-1762-12, effective January 31, 2012 through January 31, 2013


                                                  2
MEI 28268249v.7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 3 of 14 PageID: 3


 ("Atlantic Specialty E&O Policy"). A copy of the Atlantic Specialty E&O Policy is attached

 hereto as Exhibit A.

           10.     The limit of liability of the Atlantic Specialty E&O Policy is $15,000,000 per

 claim and in the aggregate.

           11.     Atlantic Specialty's E&O Policy provides follow-form errors and omissions

 liability coverage to Horizon, meaning it provides coverage to Horizon if the applicable

 underlying primary policy provides coverage to Horizon. A copy of the primary E&O policy is

 attached hereto as Exhibit B.

           12.    Atlantic Specialty's E&O Policy follows form to a primary policy that requires

 the insurer to pay "Loss" for any "Claim" first made during the policy period for a "Wrongful

 Act." Primary E&O Policy, § I (Ex. B).

           13.    "Loss" is defined to include "Defense Expenses and money which an Insured is

legally obligated to pay as a result of a Claim, including settlements, judgments, compensatory

damages, punitive or exemplary damages if insurable under the applicable law most favorable to

the insurability of punitive or exemplary damages, prejudgment and postjudgment interest, and

legal fees and expenses awarded pursuant to court order or judgment." Primary E&O Policy, §

II.K (Ex. B).

         14.      "Claim" means, among other things, "a civil proceeding commenced by service of

a complaint or similar pleading." Primary E&O Policy, § II.B as amended by End. MCO-9031

(Ex. B).

         15.      "Wrongful Act" is defined to mean "any actual or alleged act, error, or omission

in the performance of, or any failure to perform, a Managed Care Activity." Primary E&O

Policy, § II.V (Ex. B).




                                                 3
MEI 28268249v.7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 4 of 14 PageID: 4


           16.     "Managed Care Activity" is defined to include a number of services or activities

 performed by or on behalf of the Insured, including, but not limited to: Provider Selection;

 Utilization Review; advertising, marketing, selling, enrollment, administration, or management;

 Claims Services; and/or establishing or maintaining health care provider networks. Primary

 E&O Policy, § II.L as amended by End. MCO-7012 (Ex. B).

           17.     "Defense Expenses means reasonable and necessary legal fees and expenses

 incurred by the Company or the Insured, with the Company's consent, in the investigation,

 defense, settlement and appeal of a Claim, including but not limited to, cost of expert consultants

 and witnesses, premiums for appeal, injunction, attachment or supersedeas bonds." Primary

 E&O Policy, General Terms & Conditions, § II.F (Ex. B).

          18.      The Atlantic Specialty E&O Policy is triggered when the limit of underlying

coverage has been exhausted. Atlantic Specialty E&O Policy, § I (Ex. A).

          19.      Horizon paid substantial premiums to purchase Atlantic Specialty's E&O Policy,

and Horizon has complied with all applicable terms and conditions of such Policy.

          B.       Homeland's Excess D&O Policy

          20.      Homeland sold to Horizon Management Liability Follow Form Excess Policy

number DOX-00513-12, effective January 31, 2012 through January 31, 2013 ("Homeland D&O

Policy"). A copy of the Homeland D&O Policy is attached hereto as Exhibit C.

          21.      The limit of liability of the Homeland D&O Policy is $15,000,000 per claim and

in the aggregate.

          22.      Similar to the Atlantic Specialty E&O Policy, the Homeland D&O Policy

provides follow-form coverage to Horizon. A copy of the primary D&O policy is attached

hereto as Exhibit D.




                                                  4
ME I 28268249v 7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 5 of 14 PageID: 5


          23.      The Homeland D&O Policy follows form to a primary policy that requires the

 insurer to pay "Loss arising from a Claim first made against" Horizon during the policy period

 "for any actual or alleged Wrongful Act." Primary D&O Policy, § 1 (Ex. D).

          24.      "Loss" means, among other things, "damages, judgments, settlements, pre- and

 post judgment interest, [and] Defense Costs." Primary D&O Policy, § 2(i) as amended by End.

 17, 29 (Ex. D).

          25.      "Claim" means, among other things, a civil action "which is commenced by: (i)

 service of complaint or similar pleading." Primary D&O Policy, § 2(a) as amended by End. 12,

 24, 25 (Ex. D).

          26.     "Wrongful Act" is defined broadly to mean "any breach of duty, neglect, error,

 misstatement, misleading statement, omission, or act" by or on behalf of Horizon. Primary D&O

Policy, § 2(1) as amended by End. 12, 17, 19 (Ex. D).

         27.      "Defense Costs" means "reasonable and necessary fees, costs and expenses

consented to by the Insurer . . . resulting solely from the investigation, adjustment, defense and

appeal of a Claim against the Insured." Primary D&O Policy, General Terms & Conditions, §

2(f) as amended by End. 25, 29 (Ex. D).

         28.      The Homeland D&O Policy is triggered when the limit of underlying coverage

"has been paid by the issuer(s) of the Underlying Insurance, the Insured or by another party on

behalf, or for the benefit, of the Insured or the issuer(s) of the Underlying Insurance." Homeland

D&O Policy, § I(E) (Ex. C).

         29.      Horizon paid substantial premiums to purchase the Homeland D&O Policy, and

Horizon has complied with all applicable terms and conditions of such Policy.




                                                 5
MEI 28268249v.7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 6 of 14 PageID: 6


 II.      Nature of the Underlying Action

          30.     In 2012, numerous class actions were filed against various Blue Cross Blue Shield

 entities or member plans (the "Blue Plans") and the Blue Cross Blue Shield Association

 ("BCBSA"), alleging violations of antitrust laws.

          31.     Horizon was a defendant in certain of these class actions and reported the claims

 to Atlantic Specialty and Homeland during the Policy Period in each of the respective Policies.

         32.      In December 2012, the Judicial Panel on Multidistrict Litigation consolidated and

transferred several of these actions to the United States District Court for the Northern District of

Alabama, creating the MDL litigation styled In Re: Blue Cross Blue Shield Antitrust Litigation,

Master File No. 2:13-cv-20000-RDP (the "Antitrust Litigation").

         33.      In April 2017, subscribers to the various Blue Plans (the "Subscribers") filed a

Third Amended Consolidated Class Action Complaint (the "Subscriber Consolidated Third

Amended Complaint") against the Blue Plans, including Horizon, and the BCBSA. A copy of

the Subscriber Consolidated Third Amended Complaint is attached hereto as Exhibit E. The

term "Subscriber" refers to an individual who is covered under a health insurance plan issued by

a Blue Cross Blue Shield Company.

         34.      Also in April 2017, various medical providers (the "Providers") filed a

Consolidated Fourth Amended Complaint (the "Provider Consolidated Fourth Amended

Complaint") against the Blue Plans, including Horizon, and the BCBSA. A copy of the Provider

Consolidated Fourth Amended Complaint is attached hereto as Exhibit F. The term "Provider"

refers to any provider of medical services, including medical doctors, osteopaths, chiropractors,

hospitals, ambulatory surgical centers, urgent care centers, etc.




                                                 6
ME 128268249v.7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 7 of 14 PageID: 7


          35.      The Subscribers and Providers allege, among other things, that the Blue Plans,

 including Horizon, violated federal antitrust laws and engaged in price fixing and/or

 anticompetitive activities.

          36.     The allegations of the Subscribers and Providers in the Antitrust Litigation fall

 squarely within the coverage afforded by the Atlantic Specialty E&O Policy and the Homeland

 D&O Policy.

          37.     Horizon provided notice of the Antitrust Litigation to all of its insurers, including

 Atlantic Specialty and Homeland, and demanded Atlantic Specialty and Homeland provide

 coverage for the Antitrust Litigation.

          38.     Atlantic Specialty and Homeland retained insurance coverage counsel with

 respect to Horizon's claims ("Insurers' Counsel").

         39.      On June 25, 2018, Horizon and its insurers, including Atlantic Specialty and

Homeland, participated in a mediation session in an attempt to resolve insurance coverage issues

arising from the Antitrust Litigation.

         40.      The parties continued to discuss their positions following the mediation session.

         41.      On August 2, 2018, Atlantic Specialty and Homeland withdrew from the

mediation process.

         42.      On November 19, 2018, Horizon asked Atlantic Specialty and Homeland to each

provide a written coverage position in response to Horizon's request for insurance coverage for

its costs arising out of the Antitrust Litigation.

         43.      On December 6, 2018, Atlantic Specialty and Homeland expressly refused to

provide Horizon with a coverage position.

         44.      Homeland and Atlantic Specialty, moreover, advised that they will not permit

Horizon to settle with its underlying insurers for anything less than full policy limits.


                                                     -7
MEI 28268249v 7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 8 of 14 PageID: 8


          45.     According to Atlantic Specialty and Homeland, Horizon is not permitted to satisfy

 the underlying policies' limits of liability with its own contributions.

          46.     As a result, Atlantic Specialty and Homeland take the position that if Horizon

 settles its coverage claims arising out of the Antitrust Litigation with its other insurers for

 anything less than full policy limits, the Atlantic Specialty and Homeland policies will not be

 triggered and Atlantic Specialty and Homeland will refuse to make any payment for Loss arising

 out of the Antitrust Litigation.

          47.     Horizon anticipates that it may be called upon to fund a partial settlement of the

 Antitrust Litigation in the coming months.

          48.     Moreover, through significant effort during the June 25, 2018 mediation session

 and protracted discussions following the mediation, Horizon and all of its other insurers, except

 Atlantic Specialty and Homeland, entered into a confidential settlement in principle regarding

the other insurers' obligations with respect to the Antitrust Litigation.

         49.      As a result, and in light of its potential funding obligation, Horizon seeks to

resolve its coverage issues with respect to Atlantic Specialty and Homeland.




                                                  8
MEI 28268249v 7
  Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 9 of 14 PageID: 9


                                            COUNT I
                                  DECLARATORY JUDGMENT
                                    Against Atlantic Specialty

          50.     Horizon incorporates by reference the allegations of Paragraphs 1 through 49 of

 this Complaint and makes them a part hereof as if fully set forth at length herein.

          51.     Substantial premiums have been paid to Atlantic Specialty for coverage under the

 Atlantic Specialty E&O Policy, and Horizon has at all times complied with all relevant

 provisions of the policy.

          52.     Atlantic Specialty contracted to pay Loss, including Defense Expenses, incurred

 as a result of a Claim.

          53.     Atlantic Specialty fails to acknowledge its obligations to: (a) fund Horizon's

 defense of the Antitrust Litigation; and (b) pay any judgment or settlement arising from the

 Antitrust Litigation.

          54.     By reason of the foregoing, an actual and justiciable controversy exists between

Horizon and Atlantic Specialty regarding their rights and obligations under the Atlantic Specialty

E&O Policy.

         55.      The rights, status and other legal obligations of Horizon and Atlantic Specialty

remain uncertain and insecure, and this Court's entry of declaratory judgment will terminate the

uncertainty and controversy giving rise to this proceeding.

         WHEREFORE, Horizon respectfully requests that this Court issue a declaration that:

          (a)     under the terms of the Atlantic Specialty E&O Policy, Atlantic Specialty has a

duty to pay on behalf of Horizon defense and indemnity arising from the Antitrust Litigation

within the limits of the Atlantic Specialty E&O Policy and in excess of underlying limits;




                                                 9
ME 128268249v.7
 Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 10 of 14 PageID: 10


           (b)     under the terms of the Atlantic Specialty E&O Policy, Atlantic Specialty has a

 duty to indemnify and reimburse Horizon for the fees, expenses, and costs Horizon will incur in

 defense of the Antitrust Litigation;

           (c)    Atlantic Specialty must reimburse Horizon for fees, expenses and costs that it has

 incurred and will incur in bringing this insurance coverage action pursuant to Rule 4:42-9(a)(6)

 of the Rules Governing the Courts of New Jersey; and

           (d)    such other relief as the Court deems appropriate.

                                         COUNT H
                                  DECLARATORY JUDGMENT
                                      Against Homeland

          56.     Horizon incorporates by reference the allegations of Paragraphs 1 through 55 of

 this Complaint and makes them a part hereof as if fully set forth at length herein.

          57.     Homeland contracted to pay Loss, including Defense Costs, incurred as a result of

a Claim.

          58.     Homeland fails to acknowledge its obligations to: (a) fund Horizon's defense of

the Antitrust Litigation; and (b) pay any judgment or settlement arising from the Antitrust

Litigation.

         59.      By reason of the foregoing, an actual and justiciable controversy exists between

Horizon and Homeland regarding their rights and obligations under the Homeland D&O Policy.

         60.      The rights, status and other legal obligations of Horizon and Homeland remain

uncertain and insecure, and this Court's entry of declaratory judgment will terminate the

uncertainty and controversy giving rise to this proceeding.

         WHEREFORE, Horizon respectfully requests that this Court issue a declaration that:




                                                - 10 -
MEI 28268249v 7
Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 11 of 14 PageID: 11


           (a)     under the terms of the Homeland D&O Policy, Homeland has a duty to pay on

 behalf of Horizon defense and indemnity arising from the Antitrust Litigation within the limits of

 the Homeland D&O Policy and in excess of underlying limits;

           (b)     under the terms of the Homeland D&O Policy, Homeland has a duty to indemnify

 and reimburse Horizon for the fees, expenses, and costs Horizon will incur in defense of the

 Antitrust Litigation;

           (c)    Homeland must reimburse Horizon for fees, expenses and costs that it has

 incurred and will incur in bringing this insurance coverage action pursuant to Rule 4:42-9(a)(6)

 of the Rules Governing the Courts of New Jersey; and

          (d)     such other relief as the Court deems appropriate.

                                        COUNT III
                           ANTICIPATORY BREACH OF CONTRACT
                                  Against Atlantic Specialty

         61.      Horizon incorporates by reference the allegations of Paragraphs 1 through 60 of

this Complaint and makes them a part hereof as if fully set forth at length herein.

         62.      Atlantic Specialty contracted to pay Loss incurred in connection with a Claim.

         63.      Horizon has incurred, and continues to incur, Loss in the defense of the Antitrust

Litigation.

         64.      Horizon has fully performed any and all conditions required by the Atlantic

Specialty E&O Policy.

         65.      Horizon timely made a demand on Atlantic Specialty to acknowledge its

obligations under the Atlantic Specialty E&O Policy.

         66.      Atlantic Specialty refuses to acknowledge its obligation to fund Horizon's defense

and resolution of the Antitrust Litigation.




ME 128268249v.7
Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 12 of 14 PageID: 12


          67.      Moreover, Horizon intends to settle its claims for coverage with its other insurers

 arising out of the defense and resolution of the Antitrust Litigation.

          68.      Atlantic Specialty, however, has indicated its intention to withhold coverage in

 the event Horizon settles with its underlying insurers for anything less than full policy limits.

          69.      Atlantic Specialty also informed Horizon of its intent to file a declaratory

 judgment action against Horizon if it settles with its underlying insurers.

          70.      Horizon, by reason of the foregoing, anticipates Atlantic Specialty will breach its

 obligations under the Atlantic Specialty E&O Policy, depriving Horizon of the benefit of the

 insurance protection for which substantial premiums have been paid.

          WHEREFORE, Horizon demands judgment in its favor against Atlantic Specialty:

          (a)     that the Atlantic Specialty E&O Policy provides coverage for the Antitrust

 Litigation;

          (b)     for money damages, not limited to the Atlantic Specialty E&O Policy liability

limits, including direct, compensatory and consequential damages, together with pre-judgment

and post-judgment interest, arising from Atlantic Specialty's anticipatory breach of its policy;

         (c)      for costs of suit;

         (d)      for counsel fees pursuant to Rule 4:42-9(a)(6) of the Rules Governing the Courts

of New Jersey; and

         (e)      for such further relief the Court may deem just and proper.

                                        COUNT IV
                           ANTICIPATORY BREACH OF CONTRACT
                                     Against Homeland

         71.      Horizon incorporates by reference the allegations of Paragraphs 1 through 70 of

this Complaint and makes them a part hereof as if fully set forth at length herein.

         72.      Homeland contracted to pay Loss incurred in connection with a Claim.


                                                 - 12 -
ME 128268249v.7
Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 13 of 14 PageID: 13


          73.      Horizon has incurred, and continues to incur, Loss in the defense of the Antitrust

 Litigation.

          74.     Horizon has fully performed any and all conditions required by the Homeland

 D&O Policy.

          75.     Horizon timely made a demand on Homeland to acknowledge its obligations

 under the Homeland D&O Policy.

          76.     Homeland refuses to acknowledge its obligation to fund Horizon's defense and

resolution of the Antitrust Litigation.

         77.      Moreover, Horizon intends to settle its claims for coverage with its other insurers

arising out of the defense and resolution of the Antitrust Litigation.

         78.      Homeland, however, has indicated its intention to withhold coverage in the event

Horizon settles with its underlying insurers for anything less than full policy limits.

         79.      Homeland also informed Horizon of its intent to file a declaratory judgment

action against Horizon if it settles with its underlying insurers.

         80.      Horizon, by reason of the foregoing, anticipates Homeland will breach its

obligations under the Homeland D&O Policy, depriving Horizon of the benefit of the insurance

protection for which substantial premiums have been paid.

         WHEREFORE, Horizon demands judgment in its favor against Homeland:

         (a)      that the Homeland D&O Policy provides coverage for the Antitrust Litigation;

         (b)      for money damages, not limited to the Homeland D&O Policy liability limits,

including direct, compensatory and consequential damages, together with pre-judgment and post-

judgment interest, arising from Homeland's anticipatory breach of its policy;

         (c)      for costs of suit;

         (d)      for counsel fees pursuant to Rule 4:42-9(a)(6) of the Rules Governing the Courts


                                                - 13 -
MEI 28268249v 7
Case 2:20-cv-01059-JMV-JBC Document 1 Filed 01/30/20 Page 14 of 14 PageID: 14


 of New Jersey; and

          (e)     for such further relief the Court may deem just and proper.

                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.


                                                  Respectfully submitted,
                                                 Attorneys for Plaintiff,
                                                 Horizon Healthcare Services, Inc.


                                                 By:
                                                     Adam Budesheim
                                                     Ashley L. Turner
                                                     McCarter & English, LLP
                                                     Four Gateway Center
                                                     100 Mulberry Street
                                                     Newark, New Jersey 07102
                                                     abudesheim@mccarter.com
                                                     aturner@mccarter.com
                                                     (973) 622-4444

Dated: January 30, 2020




                                                 - 14 -
ME1 28268249v.7
